Order entered March 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01248-CV

                                 JANEE HARRELL, Appellant

                                                V.

                        CITIBANK SOUTH DAKOTA, N.A., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-05242-2010

                                            ORDER
       We GRANT appellant’s March 25, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by APRIL 1, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE